Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 51, 53, 55-63, and 71-81 of L. Etgar et al., US 16/077,866 (Mar. 8, 2017) are pending.  Claims 55, and 56, 58-63 to the non-elected inventions stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  Claims 51, 53, 57, and 71-81 are under examination.  Claims 51, 53, 57, 71-77, 80 and 81 stand rejected.  Claims 78 and 79 are in condition for allowance.  

Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejection of claim 53 under 35 U.S.C. 102(a)(1)/(2) as being anticipated by H. Gao et al., US 2017/0084848 (2017) (“Gao”) is withdrawn in view of Applicant’s amendment.  As argued by Applicant Gao does not disclose nanorods with an "an aspect ratio of at least 10."

Election/Restrictions 

Applicant previously elected Group (I) (claims 51-53), with traverse in the Reply to Restriction Requirement filed on July 21, 2021.  In the previous Office action, Group (II) was rejoined with the invention of Group (I). Also in the previous Office action claims 71-79 were added to the invention of Group (I).  New claims 80 and 81 are now also added to the invention of elected Group (I).   



Group (I)	claim(s) 51, 53, 57, 71-81 drawn to a perovskite nanoparticle selected from a nanorod and a nanocube, the nanoparticle having a length of between 3 and 200 nm; 
Group (II)	rejoined with the invention of Group (I);1 
Group (III)	claim(s) 51, 55 and 56, drawn to the perovskite nanoparticle of Group (I), wherein the perovskite is or comprises a lead halide (claim 51 is a linking claim);
Group (IV)	claim(s) 58, 59-63, and cancelled claims 66-68 drawn to a process for preparing perovskite nanoparticles, the nanoparticles being selected from perovskite nanorods and nanocubes comprising contacting the metal precursors solution with the organic cation precursors solution of the perovskite material to afford a mixture; and
Group (V)	claim 58 and cancelled claims 64, 65, 69 and 70 drawn to a process of Group (IV), wherein the metal precursor solution comprises at least one lead halide (claim 58 is a linking claim).  

Claims 55, 56, and 58-63 to the non-elected inventions of Groups (III) – (V) are maintained as withdrawn from consideration pursuant to 37 CFR 1.142(b), subject to any rejoinder as set forth in the Restriction.  In view of the foregoing, the Examiner’s restriction/election requirement is maintained as FINAL.  

Pursuant to the Election of Species Requirement Applicant elected nanorod as the species of the nanoparticle, the nanoparticle having a length of between 3 and 200 nm and/or an aspect ratio of between 1 and 100.

Claim Rejections - 35 USC § 112(a) (AIA ), Written Description

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejection of claims 51, 53, 57, and 71-77 under 35 U.S.C. 112(a) as failing to comply with the written description requirement on the grounds that “organic-inorganic perovskite nanoparticle selected from a nanorod and a nanocube” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the full claim scope is maintained for the reasons given in the previous Office action.  

New claims 80 and 81 are rejected for the same reasons.  New claims 80 and 81 do not distinguish encompassed species from other materials because there is not a well-established correlation between the minimal structure recitations and the function that a nanorod or nanocube perovskite within a particular dimensional range results.  This is discussed in more detail below in addressing Applicant’s argument.  

Applicant’s Argument

Applicant argues that the specification discloses the formulae (R-NH3)2MX4,(NH-R-NH)MX, R2(A)n-1MnX3n+1, and R2(CH3NH3)n-1Pbn(IxBr1-x)3n+1.  Applicant argues that in addition, exemplary organic cations (variable R in the foregoing formula) for use in the claimed "organic-inorganic perovskite nanoparticle" are disclosed at specification pages 10-12 and more specific examples at page 17.  Applicant argues that, inorganic metal cations for use in the claimed "organic-inorganic perovskite nanoparticle" are disclosed at pages 8-9 of the specification.  Applicant argues that these disclosed formulae are an adequate written description, citing, Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  Applicant argues that these disclosed (not specifically recited in the claims) formulae are sufficient to distinguish species falling within the genus from other materials.  Applicant further argues that sufficient examples have been provided to merit the full scope of claim 51 and dependent claims 53, 57 and 71-77.

Applicant’s argument is not considered persuasive for the following reasons.  First, claims 51, 53, 71-76, 80 and 81 do not recite a chemical structure formulae that encompasses the claimed organic-inorganic nanorod or nanocube perovskite.  Applicant’s argument that formulaic embodiments are disclosed in the specification (rather than the claims) is not persuasive.  In order to provide a written description, the chemical formula must be recited in the claims themselves.  MPEP § 2163 (II)(A)(1)/(2)

The only claims reciting chemical formula are claim 57 (R2(A)n-1MnX3n+1) and claim 77 (R2(CH3NH3)n-1MnX3n+1).  These chemical formulae do not fully distinguish species falling within claims 57 and 77 because one of skill in the art does not have sufficient guidance to choose specific identities of R, M, and X such that a "organic-inorganic perovskite nanoparticle", having the particular claim 1 dimensional characteristics, results.  That is, not only must the variable identities by chosen such that a perovskite results, but a nanorod or nanocube perovskite within a particular dimensional range.  

Claim 77 is now discussed more fully below, in view of Applicant’s argument, because it claims the most detailed chemical formula:

Claim 77:

(R2(CH3NH3)n-1MnX3n+1)

R is selected from organic cations;

M is a metal cation or any combination of metal cations;

Xis selected from anions and any combination of anions

The only non-generic variable is the methyl ammonium group (CH3NH3).  Thus the claim 77 formula in a large part generic.  
nanorod or nanocube perovskite within a particular dimensional range results.  

As discussed in the previous Office action, J. Attfield et al., 44 Dalton Transactions, 10541-10542 (2014) (“Attfield”) discusses perovskites as follows.  

‘Perovskite’ was originally the name given to the mineral form of CaTiO3 discovered in the Ural mountains . . . Today perovskites are a broad class of materials with structures based on the ABX3 crystalline arrangement of the original mineral. 

Attfield at page 10541. col. 1.  The art teaches that the ABX3 compound (as described by Attfield) crystallizes in a cubic unit cell with the larger cation A in its center, and the smaller cation B located at the corners. The smaller cation B is octahedrally coordinated to the anions X that lie at the center of the edges of the cubic unit cell.  

Thus, in order to satisfy the written description requirement, there must be a well-established correlation between the structure (i.e., (R2(CH3NH3)n-1MnX3n+1)) and the function that a nanorod or nanocube perovskite within a particular dimensional range results.  Neither the art of record nor the specification establish such a structure – function correlation.  

In this regard, the specification (page 34) discloses only one example “NRs synthesis” (NRs stands for nanorods) having the structure (C8H17NH3)2(CH3NH3)2Pb3(lxBr1-x)10; wherein C8H17 is octyl.  Further, the specification teaches that pure nanorod formation is achieved only when there is a balanced ratio of octylammonium iodide to oleic acid (OAI/OAc)  = 0.186.  Specification at page 33.  The specification teaches that on one hand, there is enough OAI to stabilize the nanorod perovskite surface, and on the other can be difficult, and methylammonium along with formamidinium is one of the few organic cations that readily crystallizes in a 3-dimensional perovskite structure.  H. Harms et al., 176 Faraday Discuss., 251-269 (2014) (see page 252).  Neither the specification nor the art of record establish any correlation between the claim 77 formulaic structure (i.e., (R2(CH3NH3)n-1MnX3n+1)) and the function that a nanorod or nanocube perovskite results, let alone, within the particular dimensional ranges claimed, such that one of skill in the art is able to successfully select identities of variable R, M, X.  The only structure – function correlation established in the specification regarding nanorods is that pure nanorod formation is achieved only when there is a balanced ratio of octylammonium iodide to oleic acid (OAI/OAc)  = 0.186.  This disclosed structure –function correlation (octylammonium iodide to oleic acid) cannot be reasonably extended to the full claim 77 scope of:

(R2(CH3NH3)n-1MnX3n+1)

R is selected from organic cations;

M is a metal cation or any combination of metal cations;

Xis selected from anions and any combination of anions

Further, there is no structure – function correlation regarding nanocube perovskites in the specification.  

As claim 77, the most detailed chemical formula, fails for written description, the same arguments apply to claims 51, 53, 57, 71-76, 80 and 81.   


Claim Rejections - 35 USC § 112(a) (Scope of Enablement)

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejection of claims 51, 53, 57, and 71-77 under 35 U.S.C. 112(a) because the specification does not reasonably enable one of skill in the art to make and use the full scope of claim recitations of:

claims 51/53: An organic-inorganic perovskite nanoparticle selected from a nanorod and a nanocube, the nanoparticle having a length of between 3 and 200 nm; 

claim 57: the organic-inorganic perovskite nanoparticle is of the formula R2(A)n-1MnX3n+1 (1<n), wherein R is an organic cation, A is an organic cation, M is a metal and X is a halogen; or

claim 77: the perovskite material being of the formula R2(CH3NH3)n-1MnX3n+1,

is maintained for the reasons given in the previous Office action.   New claims 80 and 81 are rejected for the same reasons.  

Applicant’s Argument

Applicant argues that synthesis of the nanorods of claim 51 is disclosed in at least pages 22, 26-27, 32 and 34 of the specification.  Applicant argues that the synthesis of the nanocubes of claim 51 is disclosed in at least pages 22 and 26-27 of the specification.  

In regard to the forgoing cited portions of the specification, the discloser is essentially generic.  No specificity is given in the referenced specification portion with respect to disclosure of how to extend the single example synthesis of (C8H17NH3)2(CH3NH3)2Pb3(lxBr1-x)10 to other organic-inorganic nanorod/cube perovskites with the claimed particle size.   



In regarding to the foregoing cited specification portions, the four formulations all relate to (C8H17NH3)2(CH3NH3)2Pb3(lxBr1-x)10.  No specificity is given in the referenced specification portion with respect to disclosure of how to extend the example synthesis of (C8H17NH3)2(CH3NH3)2Pb3(lxBr1-x)10 to other organic-inorganic nanorod/cube perovskites with the claimed particle size.   

Applicant further argues that the synthesis of nanocubes and nanorods is the same because nanocubes and nanorods only differ in their aspect ratio.  Applicant provides no supporting evidence for this assertion.  As such, this assertion is considered attorney argument.  The arguments of counsel cannot take the place of evidence in the record.  MPEP § 2145(I). 

In view of the cited specification portion, Applicants argues that the application as filed reasonably enables one of skill in the art to make and use the full scope of claim 51 and dependent claims 53, 57 and 71-77. Applicant notes the standard is "reasonably enables" one of skill in the art to make and use the invention. Applicants are not required to disclose every species encompassed by a claim. In re Angstadt, 537 F.2d 498, 503 (CCPA 1976) ("appellants are not required to disclose every species encompassed by their claims") (italics in original). 

This argument is not considered persuasive for the following reasons.   The claims are broadly directed any inorganic-organic perovskite and chemical formulae wherein the variables are undefined and in the most narrow claim 77, variable R is defined as any organic cation .  The ability of one of skill in the art to make and use the full scope of the subject claims is considered undue primarily in view of the following Wands factors: (1) 8H17NH3)2(CH3NH3)2Pb3(lxBr1-x)10; wherein C8H17 is octyl) in conjunction with lack of disclosure of how to extend the synthesis to other organic-inorganic perovskites with the claimed particle size (in this regard, the instant specification discloses that pure nanorod formation is achieved only when there is a balanced ratio of octylammonium iodide to oleic acid (OAI/OAc)  = 0.186; and (3) that the art regarding use of organic-inorganic perovskites is relatively new and unpredictable in nature.  

As discussed in the previous Office action, Harms disclosure that the synthesis of phase-pure organic–inorganic hybrid perovskites can be difficult, and methylammonium along with formamidinium is one of the few organic cations that readily crystallizes in a 3-dimensional perovskite structure.  H. Harms et al., 176 Faraday Discuss., 251-269 (2014) (see page 252).  

Further, as discussed in the previous Office action, Li discloses that despite their huge impact on photovoltaics and other applications, only a handful of solar-cell hybrid organic-inorganic perovskites with advantageous properties for use in optoelectronic applications have been discovered thus far.  Li at page 3, col. 2.  In this regard, Li discloses that the B‑site cation is limited to the group IVA metals Pb and Sn, with divalent charge, and the X‑site anion is chosen from the halides (that is, Cl−, Br− or I−). The resulting BX3 − frameworks can thus only accommodate the smallest organic cations, such as methyl ammonium (MA) and formamidinium (FA), according to the Goldschmidt tolerance factors.  Li at page 3, col. 2.  Yet the instant claims are directed to any metal and any organic cations in a relatively new art/technology without corresponding disclosure of how such claim breadth is achieved.  

Applicant’s arguments are not considered persuasive because they do not address the cited Wands factors.  Primarily Applicant’s arguments do not address the lack of guidance in the specification (that essentially is limited to examples of the formula 8H17NH3)2(CH3NH3)2Pb3(lxBr1-x)10) and art coupled with the large (generic) claim breadth in view of the unpredictability in the art.  

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

H. Gao et al., US 2017/0084848 (2017) (“Gao”)

Rejection of claims 51 and 71-76 under 35 U.S.C. 102(a)(1)/(2) as being anticipated by H. Gao et al., US 2017/0084848 (2017) (“Gao”) is maintained for the reasons given in the previous Office action as supplemented below to address Applicant’s amendments.  

As discussed in the previous Office action, Gao Example 1 discloses synthesis of MAPbBr3 (MA = CH3NH3) nanoplatelets.  Gao at page 5, [0062]-[0065].  Gao discloses that the as-prepared perovskite nanoparticles were substantially single crystalline nanoplatelets with varying size (50x50 to 300x300 nm2) and thickness (indicated by the contrast in the Transmission Electron Microscopy (TEM) images) (FIG. 1).  Gao at page 5, [0065].  

Applicant amends claim 51 as follows:

the nanorod having a long axis and a short axis, the long and short axis being different in lengths, wherein the long axis having a length between 3 and 150 nm and wherein the short axis having a length of between 1 and 50 nm

Gao’s Example 1 and Gao FIG.1 clearly discloses “organic-inorganic perovskite” “nanorods” clearly having the foregoing dimensions.  A higher resolution copy of Gao Fig. 1 is reproduced from Gao’s Application file, listed in the attached “Notice of References Cited” (PTO-892) as Gao Figure 1 from US 2017/0084848, with Examiner-added circling of three specific nanorods (“Gao Fig. 1 with Examiner Markup”).  Gao Fig. 1 with Examiner Markup more clearly shows “nanorods” (circled by the Examiner) having the claim 51 dimensions falling within the ranges of “long axis having a length between 3 and 150 nm and wherein the short axis having a length of between 1 and 50 nm”, based on the Gao Fig. 1 scale of 200 nm.  

Respecting instant claims 71-75, the Gao Example 1 perovskite comprises methylammonium (CH3NH3, MA) and therefore meets each and every limitation thereof.  

Respecting instant claim 76, the Gao Example 1 perovskite comprises bromide and therefore meets each and every limitation thereof.  

Applicant’s Argument

Applicant argues that that Gao does not teach hybrid organic-inorganic perovskite nanoparticles of the claimed invention because Gao speaks of organic ligands only.  This argument is not considered persuasive because Gao’s MAPbBr3 nanoplatelets comprise methyl ammonium (MA) an organic constituent and PbBr3 an inorganic constituent.  As such the Gao Example 1 nanoplatelets meet the claim limitation of “organic – inorganic perovskite”.  

Applicant argues that Gao does not disclose organic-inorganic perovskite nanorods with "the long axis having a length between 3 and 150 nm and wherein the short axis having a length of between 1 and 50 nm" as recited in independent 51 and dependent claims 53 and 71-76.  This argument was addressed above with respect to claim 51, and is not persuasive.  

Subject Matter Free of the Art of Record

Instant claims 78 and 79 are considered free of the art of record.  Note that S. Aharon et al., NANO Letters, 3230-3235 (Apr. 18, 2016) was published less than one year before the instant filing date and names the same inventive entity.  Aharon is not considered prior art pursuant to 35 U.S.C. § 102(a)(1) because the 102(b)(1) exception applies. Also, because the inventive entity is the same, a 1.130 declaration is not required.  MPEP § 717(01)(III).  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In view of the above noted withdrawal of the restriction requirement between Groups (I) and (II), applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.